DETAILED ACTION
This office action is in response to amendments filed on 07/29/2020.
Claims 1, 3-7, 15-16, 19-23 are pending of which claims 1, 4, 15, and 16 are independent claims, and claim 2 is canceled.
IDS, filed 01/10/2022, is considered.
The present application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub.  20180270853 to Hossseini (hereinafter “Hosseini”) in view of US. Pub. 20180262398 to Chen (hereinafter “Chen”) and the combination of  Hosseini and Chen further combined with  US. Pub. 20200235874 to Yeo(hereinafter “Yeo”).


Regarding claim 1: Hosseini discloses a method for sending configuration parameters, wherein the method is applied to a base station, and comprises: classifying a configuration parameter set into an information element structure ( Hosseini, see paragraph[0006],high-reliability low-latency communications (HRLLCs) or ultra-reliable low-latency communications (URLLC) may be configured to coexist with other service types with less constrained reliability and latency requirements, and URLLC systems may be configured with enhanced timing resource allocations, enhanced transmission repetition schemes, enhanced feedback mechanisms, or a combination of these features to achieve certain reliability and latency targets), wherein the information element structure comprises at least one information element configured to carry configuration parameters in the configuration parameter set ( Hosseini, see paragraph[0006], a base station may manage the desired reliability under a certain delay constraint, such as, configuration of URLLC, timing allocation enhancements, downlink transmission enhancements, and transmission repetition and control enhancements); and when user equipment  (UE) establishes a low-latency and high-reliability service request ( Hosseini, see paragraph[0127], wireless communications systems may be configured to support a plurality of service types with different latency, reliability, or throughput rates or standards, and one such service type may be a high-reliability, low-latency communication (HRLLC) or ultra-reliable, low latency communication (URLLC) where various techniques may be employed to improve URLLC performance while supporting coexistence with legacy service types or other service types that may be supported by the wireless communications system, and techniques may be employed to enhance URLLC downlink and uplink latency and reliability targets).  

However, Hosseini does not explicitly teach adding the information element structure to a radio resource control (RRC) message and sending the RRC message comprising the information element structure to the UE. However, Chen in the same or similar field of endeavor teaches add the information element structure to a radio resource control (RRC) message and  send the RRC message comprising the information element structure to the UE ( Chen, see paragraph [0037], in the control plane, the Radio Resource Control (RRC) protocol layer may provide establishment, configuration, and maintenance of an RRC connection between a UE  and the base stations  and different wireless communication services may be configured or activated by RRC or PHY layer signaling, for example, a UE  may be configured for URLLC using RRC, and the UE  may be assigned information element, such as, time-frequency resources for URLLC using PHY layer control signaling or RRC). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Hosseini’s system/method because it would allow reduction of retransmission of unsuccessfully received transmissions.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve to meet various latency and reliability standards (Chen; [0030]).

wherein the information element comprises a category identifier, and the category identifier is configured to indicate whether configuration parameters carried by a corresponding information element belong to cell common parameters or UE specific parameters. However, Yeo in the same or similar field of endeavor teaches wherein the information element comprises a category identifier, and the category identifier is configured to indicate whether configuration parameters carried by a corresponding information element belong to cell common parameters or UE specific parameters (20200235874, see paragraph [0165], while EPDCCH supports only UE-specific search space with UE specific parameters, a PDCCH supports both UE-specific and cell-common parameters, a search space is classified into a UE-specific  search space and a common search space; with the respective parameters and identifier, where UEs of a specific  group or all UEs may investigate a common search space of the PDCCH to receive cell common control information such as dynamic scheduling for system information or a paging message, for example, the scheduling allocation information of the DL-SCH for transmission of System information Block (SIB)-1 including business information of the cell may investigate and receive the common search space of the PDCCH, see paragraph [0168] a EPDCCH  supports only a UE-specific search space, the UE that is to receive a system message necessarily has to investigate a common search space on the existing PDCCH. In view of the above, having the method of Hosseini and then given the well-established teaching of Chen, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Chen  as modified by Yeo within the 

Regarding claim 15: Hosseini discloses a  base station, comprising: a processor; and a memory for storing processor executable instructions, wherein the processor is configured to: classify a configuration parameter set into an information element structure( Hosseini, see paragraph[0006],high-reliability low-latency communications (HRLLCs) or ultra-reliable low-latency communications (URLLC) may be configured to coexist with other service types with less constrained reliability and latency requirements, and URLLC systems may be configured with enhanced timing resource allocations, enhanced transmission repetition schemes, enhanced feedback mechanisms, or a combination of these features to achieve certain reliability and latency targets), wherein the information element structure comprises at least one information element configured to carry configuration parameters in the configuration parameter set( Hosseini, see paragraph[0006], a base station may manage the desired reliability under a certain delay constraint, such as, configuration of URLLC, timing allocation enhancements, downlink transmission enhancements, and transmission repetition and control enhancements); and when user equipment (UE) establishes a low-latency and high- Hosseini, see paragraph[0127], wireless communications systems may be configured to support a plurality of service types with different latency, reliability, or throughput rates or standards, and one such service type may be a high-reliability, low-latency communication (HRLLC) or ultra-reliable, low latency communication (URLLC) where various techniques may be employed to improve URLLC performance while supporting coexistence with legacy service types or other service types that may be supported by the wireless communications system, and techniques may be employed to enhance URLLC downlink and uplink latency and reliability targets).  

However, Hosseini does not explicitly teach add the information element structure to a radio resource control (RRC) message and send the RRC message comprising the information element structure to the UE. However, Chen in the same or similar field of endeavor teaches add the information element structure to a radio resource control (RRC) message and  send the RRC message comprising the information element structure to the UE ( Chen, see paragraph [0037], in the control plane, the Radio Resource Control (RRC) protocol layer may provide establishment, configuration, and maintenance of an RRC connection between a UE  and the base stations  and different wireless communication services may be configured or activated by RRC or PHY layer signaling, for example, a UE  may be configured for URLLC using RRC, and the UE  may be assigned information element, such as, time-frequency resources for URLLC using PHY layer control signaling or RRC). It would have been obvious for one having ordinary level of skill in the art before the (Chen; [0030]).

However, Hosseini does not explicitly teach wherein the information element comprises a category identifier, and the category identifier is configured to indicate whether configuration parameters carried by a corresponding information element belong to cell common parameters or UE specific parameters. However, Yeo in the same or similar field of endeavor teaches wherein the information element comprises a category identifier, and the category identifier is configured to indicate whether configuration parameters carried by a corresponding information element belong to cell common parameters or UE specific parameters (20200235874, see paragraph [0165], while EPDCCH supports only UE-specific search space with UE specific parameters, a PDCCH supports both UE-specific and cell-common parameters, a search space is classified into a UE-specific  search space and a common search space; with the respective parameters and identifier, where UEs of a specific  group or all UEs may investigate a common search space of the PDCCH to receive cell common control information such as dynamic scheduling for system information or a paging message, for example, the scheduling allocation information of the DL-SCH for transmission of System information Block (SIB)-1 including business information of the cell may investigate and receive the common search space of the PDCCH, see paragraph [0168] a EPDCCH  supports only a UE-specific search space, the UE that is to receive a system message necessarily has to investigate a common search space on the existing PDCCH. In view of the above, having the method of Hosseini and then given the well-established teaching of Chen, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Chen  as modified by Yeo within the system of Hosseini because it would allow a DMRS signal transmission scheme for a downlink control signal in the 5G communication system to support various services having different requirements. Furthermore, all references deal with same field of endeavor, thus modification of Hosseini  by Chen  as modified by Yeo  would have been to achieve efficiently operate the 5G wireless communication as disclosed in Yeo para 0031.


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 3, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub.  20180270853 to Hossseini (hereinafter “Hosseini”) in view of US. Pub. 20180262398 to Chen (hereinafter “Chen”) and the combination of  Hosseini and Chen is further combined with US. Pub. 20190387479 to Gong (hereinafter “Gong”) 


Regarding claim 3: Hosseini discloses the  method according to claim 1, wherein the configuration parameter set comprises at least one of : uplink transmission parameter information, downlink transmission parameter information Hosseini, see paragraph[0127], a wireless communications system, and techniques may be employed to enhance URLLC downlink and uplink latency and reliability targets configured to support a plurality of service types with different latency, reliability, or throughput rates or standards, and one such service type may be a high-reliability, low-latency communication (HRLLC) or ultra-reliable, low latency communication (URLLC) where various techniques may be employed to improve URLLC performance), period information, repetition parameters determined for a repetition manner introduced into a physical layer ( Hosseini, see paragraph [0157], RRC may be used to configure the number of repetitions of a packet and/or the time window within which to send repetitions, where these two parameters are crucial reliability and latency of the communication and configured using RRC).  

Gong, see paragraph [0012], the power parameters specific to the first physical uplink channel and the power parameters specific to the second physical uplink channel are represented as offsets from common cell specific power parameters or UE specific power parameters and see paragraph [0051], reference signal, and paragraph [0080], physical hybrid-ARQ indicator channel (PHICH)to support HARQ).  In view of the above, having the method of Hosseini and then given the well-established teaching of Chen, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Chen  as modified by Gong within the system of Hosseini because it would allow determination of  transmission power. Furthermore, both references deal with same field of endeavor, thus modification of Hosseini  by Chen  as modified by Gong  would have been to achieve interference free transmission by making the first transmission power different from the second transmission power as disclosed in Gong para 0004.

Regarding claim 19: Hosseini discloses sending configuration parameters, wherein the method is applied to a base station. However, Hosseini does not explicitly teach the base station according to claim 15, wherein the information element comprises a category identifier, and the category identifier is configured to indicate whether (Gong, see paragraph [0051], FIG. 1, in order for a signal flow to happen  in which a transmit/receive point (TRP) is in communication with a UE,  a TRP  sends  a configuration message to the UE  that includes cell specific parameters, i.e., common parameter to the receiving end and specific parameters to the cell, and this message may be sent on a cell specific broadcast channel (BCH); the TRP  also sends  a message to the UE  that includes UE specific parameters, and this message may be sent using a radio resource control (RRC) message and the configuration message may be stored until replaced by a new configuration message).  In view of the above, having the method of Hosseini and then given the well-established teaching of Chen, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Chen  as modified by Gong within the system of Hosseini because it would allow determination of  transmission power. Furthermore, both references deal with same field of endeavor, thus modification of Hosseini  by Chen  as modified by Gong  would have been to achieve interference free transmission by making the first transmission power different from the second transmission power as disclosed in Gong para 0004.

Regarding claim 20: Hosseini discloses sending configuration parameters, wherein the method is applied to a base station. However, Hosseini does not explicitly teach the base station according to claim 15, wherein the configuration parameter set comprises at least one of: uplink transmission parameter information, downlink transmission parameter information, period information, repetition parameters determined for a repetition manner introduced into a physical layer, power offset information, an additional reference signal, or hybrid automatic repeat request (HARQ) parameters. However, Gong in the same or similar field of endeavor teaches the base station according to claim 15, wherein the configuration parameter set comprises at least one of: uplink transmission parameter information, downlink transmission parameter information, period information, repetition parameters determined for a repetition manner introduced into a physical layer, power offset information, an additional reference signal, or hybrid automatic repeat request (HARQ) parameters(Gong, see paragraph[0051], FIG. 1, a transmit/receive point (TRP) is in communication with a UE 20. The TRP  sends  a message to the UE  that includes cell specific parameter or common cell parameter, which may be sent on a cell specific broadcast channel (BCH), and the TRP also sends a message to the UE that includes UE-specific parameters, which may be sent using a radio resource control (RRC) message, and there are three types of PUSCH that may be used by the UE for uplink transmission  and configured by the TRP, and these are: a first PUSCH type is scheduled with a dynamic grant (GRANT), a second PUSCH type is semi-persistently scheduled with a dynamic grant (SPS), and a third PUSCH type is a random access response grant (MSG3)).  In view of the above, having the method of Hosseini and then given the well-established teaching of Chen, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Chen  as modified by Gong within the system of Hosseini because it would allow determination of  transmission power. Furthermore, both references deal with same field of endeavor, thus modification of Hosseini  by Chen  as modified by Gong  would have been to achieve interference free transmission by making the first transmission power different from the second transmission power as disclosed in Gong para 0004.

Claims 4-7, 16, and  21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub.  20180270853 to Hossseini (hereinafter “Hosseini”) in view of US. Pub. 20190387479 to Gong (hereinafter “Gong”) and the combination of  Hosseini and Gong further combined with  US. Pub. 20200235874 to Yeo(hereinafter “Yeo”).
 
Regarding claim 4: Hosseini discloses a  method for reading configuration parameters, wherein the method is applied to user equipment (UE), and comprises: receiving, from a base station, a radio resource control  (RRC) message comprising an information element structure( Hosseini, see paragraph [0157], RRC may be used to configure the number of repetitions of a packet and/or the time window within which to send repetitions, where a UE may monitor for retransmissions of a packet within the configured window, and the UE may monitor the HARQ process ID and new data indicator (NDI) in the shortened downlink control information (sDCI) may indicate whether a particular transmission is a new transmission or a retransmission), wherein the information element structure comprises at least one information element  configured to carry configuration parameters in a configuration parameter set ( Hosseini, see paragraph[0006], a base station may manage the desired reliability under a certain delay constraint, such as, configuration of URLLC, timing allocation enhancements, downlink transmission enhancements, and transmission repetition and control enhancements).

However, Hosseini does not explicitly teach parsing the information element structure from the RRC message; and reading the configuration parameters from the information element structure and storing the configuration parameters. However, Gong in the same or similar field of endeavor teaches parsing the information element structure from the RRC message (Gong, see paragraph [0075], FIG. 5, when a UE is communicating with a single or multiple cells or TRPs, the transmit/receive points transmit a UE-specific  NR dedicated control channels and also known as common control channel, and  NR dedicated control channel  is specific to UE, which including scrambling, pilot design, and/or pilot sequence and location, which are used for parsing or demodulation); and reading the configuration parameters from the information element structure and storing the configuration parameters (Gong, see paragraph [0051], FIG. 1, in order for a signal flow to happen  in which a transmit/receive point (TRP) is in communication with a UE,  a TRP  sends  a configuration message to the UE  that includes cell specific parameters, i.e., common parameter to the receiving end and specific parameters to the cell, and this message may be sent on a cell specific broadcast channel (BCH); the TRP  also sends  a message to the UE  that includes UE specific parameters, and this message may be sent using a radio resource control (RRC) message and the configuration message may be stored until replaced by a new configuration message). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gong into Hosseini’s system/method because it would allow determination of transmission power.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve interference free transmission by making the first transmission power different from the second transmission power (Gong; [0004]).

However, Hosseini does not explicitly teach wherein the information element comprises a category identifier, and the category identifier is configured to indicate whether configuration parameters carried by a corresponding information element belong to cell common parameters or UE specific parameters. However, Yeo in the same or similar field of endeavor teaches wherein the information element comprises a category identifier, and the category identifier is configured to indicate whether configuration parameters carried by a corresponding information element belong to cell common parameters or UE specific parameters (20200235874, see paragraph [0165], while EPDCCH supports only UE-specific search space with UE specific parameters, a PDCCH supports both UE-specific and cell-common parameters, a search space is classified into a UE-specific  search space and a common search space; with the respective parameters and identifier, where UEs of a specific  group or all UEs may investigate a common search space of the PDCCH to receive cell common control information such as dynamic scheduling for system information or a paging message, for example, the scheduling allocation information of the DL-SCH for transmission of System information Block (SIB)-1 including business information of the cell may investigate and receive the common search space of the PDCCH, see paragraph [0168] a EPDCCH  supports only a UE-specific search space, the UE that is to receive a system message necessarily has to investigate a common search space on the existing PDCCH. In view of the above, having the method of Hosseini and then given the well-established teaching of Chen, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Gong as modified by Yeo within the system of Hosseini because it would allow a DMRS signal transmission scheme for a downlink control signal in the 5G communication system to support various services having different requirements. Furthermore, all references deal with same field of endeavor, thus modification of Hosseini  by Gong  as modified by  Yeo would have been to achieve efficiently operate the 5G wireless communication as disclosed in Yeo para 0031.

Regarding claim 5: Hosseini discloses sending configuration parameters, wherein the method is applied to a base station. However, Hosseini does not explicitly teach the method according to claim 4, wherein reading the configuration parameters from the Gong, see paragraph [0014],  a user equipment (UE) including a processor that enable it to store configuration information for future use) comprises: reading, from the information element structure, a category identifier of each information element and configuration parameters carried by the information element; and if the category identifier indicates that configuration parameters carried by a corresponding information element belong to UE specific parameters, storing the configuration parameters carried by the corresponding information element in a first area (Gong, see paragraph[0075], FIG. 5,when a UE is communicating with a single or multiple cells or TRPs, the transmit/receive points transmit a UE-specific  NR dedicated control channels and also known as common control channel, and  NR dedicated control channel  is specific to UE, which including scrambling, pilot design, and/or pilot sequence and location, which are used for parsing or demodulation and created in accordance with a UE ID, where an NR cell ID may be applied together with the UE ID to differentiate transmission of the NR data channel and/or NR control channel from different NR cells; the demodulation of each NR dedicated control channel is performed in accordance with a UE-specific reference signal (RS), the sequence and location of which are linked to the UE ID, and to distinguish the NR dedicated control channels communicated from different NR cells, the sequence of UE-specific RS is covered by a sequence specific to each NR cell). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gong into Hosseini’s system/method because it would allow determination of transmission power.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve interference free transmission by making the first transmission power different from the second transmission power (Gong; [0004]).

Regarding claim 6: Hosseini discloses sending configuration parameters, wherein the method is applied to a base station. However, Hosseini does not explicitly teach the method according to claim 5, wherein reading the configuration parameters from the information element structure and storing the configuration parameters further comprises: if the category identifier indicates that the configuration parameters carried by the corresponding information element belong to the cell common parameters, storing the configuration parameters carried by the corresponding information element in a second area, wherein the second area has a different storage structure from the first area. However, Gong in the same or similar field of endeavor teaches the method according to claim 5, wherein reading the configuration parameters from the information element structure and storing the configuration parameters further comprises: if the (Gong, see paragraph [0051], FIG. 1, in order for a signal flow to happen  in which a transmit/receive point (TRP) is in communication with a UE,  a TRP  sends  a configuration message to the UE  that includes cell specific parameters, i.e., common parameter to the receiving end and specific parameters to the cell, and this message may be sent on a cell specific broadcast channel (BCH); the TRP  also sends  a message to the UE  that includes UE specific parameters, and this message may be sent using a radio resource control (RRC) message and the configuration message may be stored until replaced by a new configuration message), storing the configuration parameters carried by the corresponding information element in a second area, wherein the second area has a different storage structure from the first area(Gong, see paragraph [0014],  a user equipment (UE) including a processor that enable it to store configuration information for future use. Note: it should be noted that each storage structures are different from another storage area, i.e., the first and second storage areas are different from each other). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gong into Hosseini’s system/method because it would allow determination of transmission power.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve interference free transmission by making the first transmission power different from the second transmission power (Gong; [0004]).

Regarding claim 7: Hosseini discloses sending configuration parameters, wherein the method is applied to a base station. However, Hosseini does not explicitly teach the method according to claim 4, wherein the configuration parameter set comprises at least one of: uplink transmission parameter information, downlink transmission parameter information, period information, repetition parameters determined for a repetition manner introduced into a physical layer, power offset information, an additional reference signal, or hybrid automatic repeat request (HARQ) parameters. However, Gong in the same or similar field of endeavor teaches the  method according to claim 4, wherein the configuration parameter set comprises at least one of: uplink transmission parameter information, downlink transmission parameter information, period information, repetition parameters determined for a repetition manner introduced into a physical layer, power offset information, an additional reference signal, or hybrid automatic repeat request (HARQ) parameters (Gong, see paragraph [0012], the power parameters specific to the first physical uplink channel and the power parameters specific to the second physical uplink channel are represented as offsets from common cell specific power parameters or UE specific power parameters and see paragraph [0051], reference signal, and paragraph [0080], physical hybrid-ARQ indicator channel (PHICH)to support HARQ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gong into Hosseini’s system/method because it would allow determination of transmission power.  Such combination would have been obvious to combine as both references are from Gong; [0004]).

Regarding claim 16: Hosseini discloses the User equipment (UE), comprising: a processor; and a memory for storing processor executable instructions, wherein the processor is configured to: receive, from a base station, a radio resource control (RRC) message comprising an information element structure( Hosseini, see paragraph [0157], RRC may be used to configure the number of repetitions of a packet and/or the time window within which to send repetitions, where a UE may monitor for retransmissions of a packet within the configured window, and the UE may monitor the HARQ process ID and new data indicator (NDI) in the shortened downlink control information (sDCI) may indicate whether a particular transmission is a new transmission or a retransmission).

However, Hosseini does not explicitly teach wherein the information element structure comprises at least one information element configured to carry configuration parameters in a configuration parameter set; parse the information element structure from the RRC message; and read the configuration parameters from the information element structure and store the configuration. However, Gong in the same or similar field of endeavor teaches wherein the information element structure comprises at least one information element configured to carry configuration parameters in a configuration parameter set( Hosseini, see paragraph[0006], a base station may manage the desired reliability under a certain delay constraint, such as, configuration of URLLC, timing allocation enhancements, downlink transmission enhancements, and transmission repetition and control enhancements); parse the information element structure from the RRC message((Gong, see paragraph [0075], FIG. 5, when a UE is communicating with a single or multiple cells or TRPs, the transmit/receive points transmit a UE-specific  NR dedicated control channels and also known as common control channel, and  NR dedicated control channel  is specific to UE, which including scrambling, pilot design, and/or pilot sequence and location, which are used for parsing or demodulation by the UE); and read the configuration parameters from the information element structure and store the configuration parameters(Gong, see paragraph [0014],  a user equipment (UE) including a processor that enable it to store configuration information for future use. Note: it should be noted that each storage structures are different from another storage area, i.e., the first and second storage areas are different from each other). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gong into Hosseini’s system/method because it would allow determination of transmission power.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve interference free transmission by making the first transmission power different from the second transmission power (Gong; [0004]).

 (20200235874, see paragraph [0165], while EPDCCH supports only UE-specific search space with UE specific parameters, a PDCCH supports both UE-specific and cell-common parameters, a search space is classified into a UE-specific  search space and a common search space; with the respective parameters and identifier, where UEs of a specific  group or all UEs may investigate a common search space of the PDCCH to receive cell common control information such as dynamic scheduling for system information or a paging message, for example, the scheduling allocation information of the DL-SCH for transmission of System information Block (SIB)-1 including business information of the cell may investigate and receive the common search space of the PDCCH, see paragraph [0168] a EPDCCH  supports only a UE-specific search space, the UE that is to receive a system message necessarily has to investigate a common search space on the existing PDCCH. In view of the above, having the method of Hosseini and then given the well-established teaching of Chen, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Gong as modified by Yeo 

Regarding claim 21: Hosseini discloses sending configuration parameters, wherein the method is applied to a base station. However, Hosseini does not explicitly teach the UE according to claim 16, wherein in reading the configuration parameters from the information element structure and storing the configuration parameters, the processor is further configured to: read, from the information element structure, a category identifier of each information element and configuration parameters carried by the information element; and if the category identifier indicates that configuration parameters carried by a corresponding information element belong to UE specific parameters, store the configuration parameters carried by the corresponding information element in a first area. However, Gong in the same or similar field of endeavor teaches the UE according to claim 16, wherein in reading the configuration parameters from the information element structure and storing the configuration parameters, the processor is further configured to: read, from the information element structure, a category identifier of each information element and the configuration parameters carried by the information element(Gong, see paragraph[0051], FIG. 1, a transmit/receive point (TRP) 10 is in communication with a UE 20. The TRP  sends  a message to the UE  that includes cell specific parameter or common cell parameter, which may be sent on a cell specific broadcast channel (BCH), and the TRP also sends a message to the UE that includes UE-specific parameters, which may be sent using a radio resource control (RRC) message, and there are three types of PUSCH that may be used by the UE for uplink and configured by the TRP, and these are: a first PUSCH type is scheduled with a dynamic grant (GRANT), a second PUSCH type is semi-persistently scheduled with a dynamic grant (SPS), and a third PUSCH type is a random access response grant (MSG3)); and if the category identifier indicates that configuration parameters carried by a corresponding information element belong to the UE specific parameters, store the configuration parameters carried by the corresponding information element in a first area (Gong, see paragraph [0014],  a user equipment (UE) including a processor that enable it to store configuration information for future use in the first storage area. Note: it should be noted that each storage structures are different from another storage area, i.e., the first and second storage areas are different from each other).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gong into Hosseini’s system/method because it would allow determination of transmission power.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve interference free transmission by making the first transmission power different from the second transmission power (Gong; [0004]).

Regarding claim 22: Hosseini discloses sending configuration parameters, wherein the method is applied to a base station. However, Hosseini does not explicitly teach the UE according to claim 21, wherein in reading the configuration parameters from the information element structure and storing the configuration parameters, the processor is further configured to: if the category identifier indicates that the configuration parameters carried by the corresponding information element belong to the cell common parameters, store the configuration parameters carried by the corresponding information element in a second area, wherein the second area has a different storage structure from the first area. However, Gong in the same or similar field of endeavor teaches the UE according to claim 21, wherein in reading the configuration parameters from the information element structure and storing the configuration parameters, the processor is further configured to: if the category identifier indicates that the configuration parameters carried by the corresponding information element belong to the cell common parameters(Gong, see paragraph[0051], FIG. 1, a transmit/receive point (TRP) 10 is in communication with a UE 20. The TRP  sends  a message to the UE  that includes cell specific parameter or common cell parameter, which may be sent on a cell specific broadcast channel (BCH), and the TRP also sends a message to the UE that includes UE-specific parameters, which may be sent using a radio resource control (RRC) message, and there are three types of PUSCH that may be used by the UE for uplink and configured by the TRP, and these are: a first PUSCH type is scheduled with a dynamic grant (GRANT), a second PUSCH type is semi-persistently scheduled with a dynamic grant (SPS), and a third PUSCH type is a random access response grant (MSG3)), store the Gong, see paragraph [0014],  a user equipment (UE) including a processor that enable it to store configuration information for future use in the second storage area. Note: it should be noted that each storage structures are different from another storage area, i.e., the first and second storage areas are different from each other). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gong into Hosseini’s system/method because it would allow determination of transmission power.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve interference free transmission by making the first transmission power different from the second transmission power (Gong; [0004]).

Regarding claim 23: Hosseini discloses sending configuration parameters, wherein the method is applied to a base station. However, Hosseini does not explicitly teach the UE according to claim 16, wherein the configuration parameter set comprises at least one of: uplink transmission parameter information, downlink transmission parameter information, period information, repetition parameters determined for a repetition manner introduced into a physical layer, power offset information, an additional reference signal, or hybrid automatic repeat request (HARQ) parameters. However, Gong in the same or similar field of endeavor teaches the UE according to claim 16, wherein the configuration parameter set comprises at least one of: uplink transmission Gong, see paragraph [0012], the power parameters specific to the first physical uplink channel and the power parameters specific to the second physical uplink channel are represented as offsets from common cell specific power parameters or UE specific power parameters and see paragraph [0051], reference signal, and paragraph [0080], physical hybrid-ARQ indicator channel (PHICH)to support HARQ)).   It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Gong into Hosseini’s system/method because it would allow determination of transmission power.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve interference free transmission by making the first transmission power different from the second transmission power (Gong; [0004]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476